DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on December 21, 2018. 

Status of Claims
This action is in reply to the communication filed on June 28, 2019.
Claims 1 – 20 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on July 11, 2019 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 requires that the condensed cyclic compound comprises one, two or three cyano groups. However, in claim 1, on which claim 3 depends, the sum of k11 to k16 is required to be at least one, meaning there is at least one cyano group on a carbazole, and the sum of k21 and 31 is at least one, meaning there is also a cyano group on the phenyl ring of the L group. It appears that claim 1 would require at least 2 cyanoroups and therefore the option in claim 3 for the compound to only contain one cyano group is outside the scope of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US20150243894) in view of Jung (US20170358755).
As per claim 1, Zeng teaches:
A condensed cyclic compound represented by Formula 1: 
    PNG
    media_image1.png
    26
    119
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    257
    305
    media_image2.png
    Greyscale
, which reads on the claimed compound wherein A11 is a group represented by Formula 1-1, A12 is a group represented by Formula 1-2, L11 is a group represented by Formula 2-3, and L12 is a group represented by Formula 3-2
Zeng broadly teaches in the genus structure that the compound may contain nitrile substitutions ([0017 – 0023]), however, Zeng does not teach any specific compounds with the claimed nitrile substitutions. 
Jung teaches condensed cyclic compounds with phenyl bridges between two carbazole groups (Claim 1). These compounds are useful as host materials in emission layers ([0081]), which is the same application as Zeng (Abstract). Jung teaches these compounds contain cyano substitutions on the carbazole groups and on the phenyl groups, such as in compound 24 
    PNG
    media_image3.png
    220
    353
    media_image3.png
    Greyscale
([0079]). By adding these cyano substitutions, the LUMO energy levels are reduced, increasing electron mobility characteristics of the compounds ([0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compounds of Zeng to include a cyano group in the claimed locations. One of ordinary skill would have been motivated to make this modification because Jung teaches that oligocarbazole compounds with cyano group substitutions have relatively low LUMO energy levels and excellent electron mobility characteristics, making them suitable for use as a host in an emission layer ([0081]). 
As per claim 2 – 4, when modified with cyano groups in the positions of compound 24 of Zeng with a cyano group on a phenyl ring and a cyano group on a carbazole group bonded to the phenyl linker, the prior art combination teaches a compound wherein the sum of k21 and k31 is 1, resulting in a compound with 2 cyano groups. As the cyano group on the carbazole connected directly to the phenyl linking groups, it can be interpreted as a cyano group in the k11 and k12 positions as required by claim 5, or as being in the k13 and k14 positions as required by claim 6. When the cyano group is on the claimed A11 compound, it reads on Formula 4-3 in claim 7. When the cyano group is on the claimed A12 compound, it reads on Formula 5-17 in claim 8. As the second carbazole group shown in Zeng compound 24 is not substituted with a cyano group, 11 is represented by Formula 4-3 and A12 is a group represented by Formula 5-102, meeting the limitations of (ii) in claim 9 and the limitations of (i) in claim 10. When the cyano group on the phenyl ring is bonded to the claimed A11, L11 reads on Formula 2-16 of claim 11. When the cyano group on the phenyl ring is bonded to the claimed A12 group, L12 reads on Formula 3-13 of claim 12. As per claims 13, since there is only one cyano group on the phenyl ring, the other phenyl ring does not contain any cyano groups, and is represented by Formula 3-102 or 2-102, thereby meeting the limitations of (ii) in claim 13 and limitation (i) of claim 14.
As per claim 15, the modified compound reads on the claimed limitations wherein R11 – R16, R21, and R31 are all hydrogen.
As per claim 16, the modified compound reads on compound 201 
    PNG
    media_image4.png
    84
    130
    media_image4.png
    Greyscale
.
As per claims 17 and 18, Zeng teaches:
An organic light-emitting device comprising a first electrode, a second electrode, and an organic layer disposed between the first electrode and the second electrode and comprising an emission layer ([0085]: “Fig. 1 shows an organic light emitting device 100…. Device 100 may include a substrate 110, an anode 115, a hole injection layer 120, a hole transport layer 125, an electron blocking layer 130, an emissive layer 135, a hole blocking layer 140, an electron transport layer 145, an electron injection layer 150, a protective layer 155, a cathode 160, and a barrier layer 170.”)
Wherein the emission layer comprises the condensed cyclic compound (Abstract: The compounds are useful… as hosts in the light-emissive layer for organic light emitting devices (OLEDs).”)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have selected this device configuration from among those taught by Zeng to prepare a functional device and thereby arrive at the claimed invention.
As per claim 19, Zeng teaches:
The emission layer further comprises a phosphorescent dopant ([0059]: “In some embodiments, the organic layer further comprises a phosphorescent emissive dopant.”)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to select a phosphorescent dopant as taught by Zeng to prepare an emission layer and thereby arrive at the claimed invention.
As per claim 20, Zeng teaches:
The emission layer emits blue light ([0005]: “One application for phosphorescent emissive molecules is a full color display… These standards call for saturated red, green, and blue pixels.” Paragraph [0229] teaches some suitable blue dopants for use.)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to select a blue dopant as taught by Zeng to prepare an emission layer and thereby arrive at the claimed invention.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        

	
	/MARLA D MCCONNELL/            Supervisory Patent Examiner, Art Unit 1789